DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Cancel non-elected claims 1-9 and 12.
Allowable Subject Matter
Claims 13-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 rejections.  The prior art of record such as Kei does not teach nor fairly suggest a method for picking an object from a plurality of objects, the method comprising: providing a plurality of objects on a top surface of a sample container; irradiating the plurality of objects with an excitation light beam, wherein the plurality of objects in response emits a first emission light beam; receiving the first emission light beam at a camera, wherein the camera outputs a first output signal; acquiring an image of the plurality of objects by processing the first output signal; analyzing the image of the plurality of objects and, based on the analyzing, selecting an object from the plurality of objects and identifying a coordinate position of the selected object in an X-Y plane parallel to the top surface; moving a pipette tip to a position over the selected object, wherein the excitation light beam irradiates the pipette tip, and the pipette tip in response emits a second emission light beam; receiving the second emission light beam at the camera, wherein the camera outputs a second output signal; acquiring an image of the pipette tip by processing the second output signal; analyzing the image of the pipette tip and, based on the analyzing, identifying a coordinate position of the pipette tip in the X-Y plane; determining a positional error between the coordinate position of the selected object and the coordinate position of the pipette tip; and based on the positional error, moving at least one of the pipette tip or the sample container to align the pipette tip over the selected object by matching the coordinate position of the pipette tip with the coordinate position of the selected object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOURNIAIRE; Guilhem Arnaud et al.; IZUME; Yohei et al.; Sigler; Andrew et al.; NAGAI; Fumio et al.; Sarkar; Anindya et al.; Christey; Peter et al.; IWASHITA; Atsuo et al. Sun; Dong et al.; KATANO; Keiji et al.; ITO; Saburo et al.; Allen; Stephen; Uno; Hatsume et al.; Kelso; Reed et al.; Clinton; Charles M. et al.; Marziali; Andrea et al.; Matsuo; Yuichiro; Hanafusa; Nobuhiro et al.; Favuzzi; John A. et al.; Chang; Jim Yuchen et al.; Austin, John et al.; Webb, Peter G.; Tuyl, Michael Van; Ganz, Brian L. et al.; Tajima, Hideji et al.; Tsipouras, Petros et al.; Lafferty, William Michael; Wolk, Jeffrey A. et al.; and Stumbo, David P. et al. disclose dispensing devices and methods of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798